Citation Nr: 1403350	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  08-13 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic headaches.

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for residuals of back injury. 

4.  Entitlement to service connection for a right knee disability. 

5.  Entitlement to service connection for a left knee disability. 

6.  Entitlement to service connection for a right shoulder disability. 

7.  Entitlement to service connection for right ear hearing loss. 

8.  Entitlement to an initial compensable disability rating for left ear hearing loss.

9.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to December 1996. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The November 2006 rating decision denied, in pertinent part, the Veteran's claims for service connection for right ear hearing loss, hypertension, residuals of back injury, right and left knee disabilities, migraine headaches, and a right shoulder disability.  The RO also granted service connection for left ear hearing loss, and assigned a noncompensable disability rating.  In March 2010, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A written transcript of this hearing has been added to the claims file.  

In addition to the paper claims file, there is a paperless, electronic claims file associated with the claim.  Thus, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The claims for entitlement to service connection for right and left knee disabilities and a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


ORDER OF VACATUR

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).  In a July 2010 decision, the Board denied the Veteran's claim for service connection for posttraumatic stress disorder in the Reasons and Bases section of the decision.  However, the Findings of Fact, Conclusion of Law and Order sections did not reference the PTSD denial.  See 38 U.S.C.A. § 7104(d) (West 2002).  As the Veteran may have been prejudiced by such oversight and in the interest of due process, the Board is vacating that portion of the July 2010 decision that denied entitlement to service connection for PTSD. 


FINDINGS OF FACT

1.  The most probative evidence indicates a chronic headache disability was not shown service or for many years thereafter and his current headache disability is not related to service.

2.  The most probative evidence indicates the Veteran's current low back disability was not shown in service or for many years thereafter and there is no competent evidence suggesting the condition is related to service. 

3.  The most probative evidence indicates that hypertension was not shown in service or for many years thereafter and there is no competent evidence suggesting the condition, if extant, is related to service. 

4.  The most probative evidence of record indicates that a right ear hearing loss disability for VA compensation purposes has not been shown at any time during the appeal.

5.  VA audiological examinations have produced audiometric test results that are unreliable and unsuitable for rating purposes, and there is no indication in the medical evidence of record that the Veteran's left ear hearing loss warrants a compensable evaluation during the appeal period. 

6.  There is no competent evidence showing the Veteran has been diagnosed with PTSD.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for a chronic headache disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The requirements for establishing service connection for residuals of a back injury have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The requirements for establishing service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  The requirements for establishing service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

5.  The criteria for the assignment of a compensable disability rating for left ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 1160, 5107 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2013).

6.  The requirements for establishing service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The notice requirements were accomplished in letters sent in May 2006, July 2007, May 2008, and March 2010.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letters also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claims were readjudicated in a September 2010 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and relevant testimony concerning events in service, treatment history, and symptomatology was elicited.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service personnel records, service treatment records, and available private and VA treatment records have been obtained.  In addition, the Veteran was provided with relevant VA examinations.  

With regards to the claims for service connection for hypertension and residuals of a back injury, a VA examination is not required in the absence of competent and credible evidence showing any event, disease, or injury during the Veteran's service or relating current hypertension or low back disability to the Veteran's service.  Thus, a VA medical examination is not required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013).

The Board also notes that actions requested in the prior remand have been undertaken.  Instructions pertinent to the claims being decided included attempting to obtain relevant private treatment records.  However, despite being asked to provide VA with authorizations in July 2010 to obtain any outstanding records, no authorizations were provided by the claimant.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the purtative evidence.").  

Additionally, the Board notes that the Veteran was afforded another hearing loss examination as the first examination found the results unreliable.  However, both examiners indicated that, despite repeated attempts and reinstruction, the Veteran failed to properly participate in the audiometric testing.  Both examiners felt that the audiometric test results were unreliable and unsuitable for rating purposes.  Given that audiometric testing results have been unreliable on examinations, the Board believes that a remand to provide the Veteran with another examination would be futile.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

After a careful review of the record, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested 
during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis, hypertension, or sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Headaches

The Veteran contends that he developed a chronic headache disorder in service.  Specifically, in his March 2010 hearing the Veteran reported that he had severe headaches about once per week, and that he began to have these at about the age of 40, while he was in the service.  

The Veteran's service treatment reports include scattered reports of headaches, generally associated with acute illness.  In January 1982 he complained of a headache and was diagnosed with gastroenteritis.  In August 1983 he complained of blurred vision and headache times two days.  In December 1983 he had a headache associated with a viral syndrome.  On annual examinations in October 1971, October 1978 and June 1991 he specifically denied having frequent or severe headaches.  On his August 1996 separation examination, he again denied having frequent or severe headaches, but responded affirmatively to multiple other conditions.  A headache disability was not diagnosed.  

The Veteran underwent a VA neurological examination in August 2010.  He reported onset of headaches in the 1970's and stated that since that time he had experienced intermittent pulsating dull headaches.  He now experienced these headaches on a daily basis.  They lasted anywhere from minutes to up to days 
and resolved with over-the-counter medication.  He denied prostrating attacks, photophobia, nausea, phonophobia, or vomiting.  The headaches were triggered by stress.  The examiner diagnosed tension headaches and opined that the condition was neither caused by or the result of service.  The examiner based the opinion on a review of the evidence of record, clinical experience and medical literature.  The examiner noted that while headaches were occasionally noted in service, these 
were associated with somatic issues, as opposed to a chronic headache disorder.  Significantly, the service treatment records failed to document tension headaches.  This opinion was rendered following claims file review and examination of the Veteran.  It also considered the Veteran's service treatment records and reported history of headaches, and included a rationale for the conclusion reached.  The opinion contains an internal logic consistent with the known facts, as well as with other evidence of record.  This opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Significantly, there is no competent medical opinion to the contrary.      

The Board recognizes the Veteran's contentions as to the diagnosis of a chronic headache disorder and relationship between his current condition and service.  As a lay person, the Veteran has not been shown to be qualified through education, training, and expertise to offer an opinion on a medical diagnosis or on medical causation as to the issue in this case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, there are many different types of headaches and multiple etiologies for such.  Accordingly, his opinion as to the diagnosis or etiology of a headache disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his currently diagnosed tension headaches is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  The Board finds the opinion of the VA examiner to be of significantly greater probative value than the Veteran's lay contentions. 

In summary, the most probative evidence of record indicates that the Veteran's current headache disability is not related to service.  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for a chronic headache disability and the claim is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Residuals of back injury and hypertension

The Veteran contends that he developed a lumbar spine disability while lifting heavy equipment during service, early in his military career.  In his March 2010 hearing, the Veteran indicated that soon after separation from service he was treated for back pain.  He reported that while initial treatment with nonprescription pain medication was successful, the condition worsened and he was referred for a neurology consultation.  The Veteran also asserts that he developed hypertension in service, and reported being treated for hypertension within one year of discharge from active duty.  

The Board notes that for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. 
§ 4.104, Code 7101, Note 1 (2013).

During active duty, the Veteran's blood pressure readings remained normal.  On separation from service the Veteran's blood pressure reading was 138/81 and a diagnosis of hypertension was not noted on the separation examination or at 
any time during service.  The Veteran denied high or low blood pressure on the separation Report of Medical History.  Additionally, his service treatment records do not show treatment for symptoms affecting the back.  In August 1996, however, prior to separation from service, the Veteran reported a history of back pain with overexertion.  

For the period after service, the claims file contains private medical records from 2006 and 2007 that address low back pain.  In July 2006 the Veteran reported low back pain for 3 years with no history of trauma.  An MRI revealed degenerative disc disease and moderate spinal stenosis at L4-5.  A June 2007 clinical report showed continued treatment for the back and noted that the Veteran's blood pressure was well controlled, although these records do not actually diagnose hypertension.  

The Veteran has related treatment for a back condition and hypertension within one year of discharge from service.  In this regard, the Board notes that pursuant to the Board's request, in correspondence in July 2010, the RO/AMC requested that the Veteran provide VA with authorizations to obtain any outstanding records, but the Veteran failed to respond and no authorizations were provided.  As such, additional evidentiary development in an effort to corroborate the Veteran's contention that he was diagnosed and treated for the claimed disabilities within one year of discharge from service is not warranted.  "The duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Significantly, there is no competent evidence of record indicating hypertension or low back arthritis were manifest during the year following discharge from service.  Moreover, there is no competent and credible evidence suggesting the low back disability or hypertension is related to military service.  As noted, the initial radiographic documentation of degenerative changes of the spine is well beyond the one-year presumptive period for manifestation of arthritis.  Moreover, at that time he reported only a three year history of back pain not precipitated by trauma.  Similarly, the claims file contains no reference to treatment for elevated blood pressure or hypertension until 2007, at which time all that was noted was that his blood pressure was under good control.  

In fact, aside from the appellant's contentions, the record contains no evidence suggesting that the Veteran's current low back disability or any elevated blood pressure or hypertension may somehow be due to military service.  

To the extent that the Veteran himself believes that his current low back disability and claimed hypertension are related to service, his opinion on such matters does not constitute competent medical evidence.  See Jandreau, supra.  In this regard, both hypertension and spinal disabilities require medical examination and testing to diagnose, and the etiology of such disorders requires medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of hypertension and his low back disability is not competent medical evidence upon which service connection can be granted.  The Board finds the medical evidence of record showing normal examination during service and first presence of the claimed conditions 10 years after service to be of greater probative value than the Veteran's lay contentions.  

Moreover, the Veteran's denial of hypertension on his separation examination and his report in 2007 of a three year history of back pain not incident to any trauma raises a question as to the reliability of the Veteran's contentions of in-service onset or onset within the year following discharge from service.  Thus, the Board finds such contentions of minimal, if any, probative value.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

In summary, a chronic low back disability and hypertension were not shown in service or for many years thereafter, and there is no competent evidence even suggesting the claimed disabilities are related to service.  Accordingly, the preponderance of the evidence is against the claim and service connection is denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Hearing loss

By way of background, in November 2006 the RO granted service connection for left ear hearing loss, and assigned a noncompensable disability rating based that rating on audiological testing performed during the Veteran's service.  The RO also denied service connection for right ear hearing loss.  The Veteran appealed the initial noncompensable disability rating that the RO assigned for left ear hearing loss and the denial of service connection for right ear hearing loss. 

The service treatment records show that whispered voice testing in July 1965 and May 1973 was 15/15, bilaterally.  In October 1978 the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 0, 0, 0, 16, and 14; and in the left ear were 5, 0, 0, 18, and 60.  In June 1991 the puretone thresholds in decibels at the same frequencies in the right ear were 15, 10, 20, 35, and 25; and in the left ear were 15, 10, 15, 50, and 70.  On separation from service in August 1996, the Veteran reported a history of hearing loss.  At that time, the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 10, 5, 10, 25, and 25; and in the left ear were 0, 5, 5, 45, and 75.  The clinician noted aging with hearing loss.  

In November 2009, the examiner noted a history of in-service noise exposure to include from combat.  The examiner indicated that the service treatment records contained a June 1991 audiogram that showed mild hearing loss in the right ear from 3000 to 8000 Hertz, and moderately severe hearing loss in the left ear for the 6000 to 8000 Hertz.  On retirement examination, the right ear exhibited mild hearing loss only at 6000 Hertz.  The examiner found that audiological test results unreliable despite repeated reinstruction.  Puretone averages were not in agreement with speech reception thresholds, particularly in the left ear.  Responses were inconsistent on repeated testing.  Puretone thresholds in the tested frequencies of 1500 and 2000 Hertz were inconsistent with otoacoustic emission results.  In the right ear high frequency thresholds improved with insert earphones, due to apparently collapsing ear canals.  However, mid frequency thresholds did not improve and were not in agreement with speech reception thresholds.  Puretone test results, as well as recognition scores, were poor and did not appear consistent with demonstrated communication ability.  Results suggested a non-organic hearing component.  The examiner was unable to provide a diagnosis due to poor reliability of test results, and indicated that an opinion regarding the etiology of the right ear hearing loss could not be rendered without resorting to speculation, also due to poor reliability of test results.  

At the March 2010 hearing, the Veteran indicated that he followed instructions during the examination, and that he did not know why the testing was unsuccessful.  As such, the Board remanded the case to afford the Veteran a new VA audiological examination.  

On VA audiological examination in August 2010, the Veteran complained of bilateral hearing loss having onset in service.  The examiner noted a history of in-service noise exposure, to include from combat.  The examiner indicated that the service treatment records contained a June 1991 audiogram that showed mild hearing loss in the right ear from 3000 to 8000 Hertz, and moderately severe hearing loss in the left ear for the 6000 to 8000 Hertz.  On retirement examination, the right ear exhibited mild hearing loss only at 6000 Hertz.  The examiner found that audiological test results were unreliable despite repeated attempts and reinstruction, and were therefore not reported.  The examiner found that test results were strongly suggestive of a non-organic hearing loss/hearing loss component.  There was variability in responses to puretone of up to 20 decibels with retest, more than could be expected from retest variability.  Puretone averages were not in agreement with speech reception thresholds, and a number of "1/2 spondees" were obtained, typical of non-organic hearing loss.  A positive Stenger was obtained at 3000 Hertz on the left side, and the very poor speech recognition scores were inconsistent with demonstrated communication ability, as the Veteran was able to communicate well and converse easily at normal conversation levels without the use of hearing aids.  The examiner was unable to provide a diagnosis due to poor reliability of test results, and indicated that an opinion regarding the etiology of the right ear hearing loss could not be rendered without resorting to speculation, also due to poor reliability of test results.  

Right ear hearing loss

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels), over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a Veteran has a disability based on hearing loss 
is governed by 38 C.F.R. § 3.385 (2013).  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2013). 

As noted in the November 2006 rating decision, the Veteran was awarded the Combat Action Ribbon and exposure to military acoustic trauma has been conceded.  See 38 U.S.C.A. § 1154.  The question remains, however, whether the Veteran has a current right ear hearing loss disability that is related to such noise exposure.

The Veteran is competent to describe his perception of hearing loss, but hearing loss for the purpose of VA disability compensation is not a condition capable of lay observation because it requires audiometric testing.  See Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis). 

In this case, there is no competent evidence of hearing loss in the right ear for VA purposes at anytime during the period on appeal.  The relevant question at issue is whether the Veteran has a hearing disability at present, as defined by 38 C.F.R. 
§ 3.385, so as to meet the criteria for service connection for defective hearing.  As regards the Veteran's claimed right ear hearing loss, the Board emphasizes that the above-cited testing results do not establish a current hearing loss disability in the right ear as defined by 38 C.F.R. § 3.385, as there are no valid testing results reflecting auditory thresholds of 40 decibels or greater at any of the relevant frequencies, three auditory thresholds of 26 decibels or greater at the relevant frequencies, or a Maryland CNC speech recognition score less than 94 percent.  
As indicated above, audiometric testing on both examinations were found to be unreliable and invalid for adjudication purposes due to inconsistencies and discrepancies in testing results, indicative of a non-organic hearing loss/hearing 
loss component.  Moreover, the Veteran has not presented or identified existing audiometric testing results that meet the requirements of that regulation, and there is no competent medical evidence showing that he meets the criteria for a diagnosis of right ear hearing loss for VA purposes at any time during this appeal.  38 C.F.R. 
§ 3.385; McClain v. Nicholson, 21 Vet. App. 319 (2007). 

Given the lack of competent diagnostic evidence showing that he has a hearing loss disability in the right ear at present or at any time during the period on appeal as that term is defined in 38 C.F.R. § 3.385, service connection must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Left ear hearing loss

Service connection for left ear hearing loss was established by the November 2006 rating decision by the RO, which assigned an initial noncompensable disability rating.  The Veteran appealed for a higher rating.   

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent 
the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Ratings of defective hearing range from 0 percent to 100 percent based on the organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from defective hearing, the provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from I for essentially normal acuity through level XI for profound deafness.  Tables VI and VII as set forth in 38 C.F.R. § 4.85 are used to calculate the rating to be assigned.  38 C.F.R. § 4.85 (2013).

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  When the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2013).

In situations where service connection has been granted for defective hearing involving only one ear, the nonservice-connected ear is rated as having normal hearing.  

The ratings derived from the schedule are intended to make proper allowance for improvement by hearing aids, and hearing loss claims are rated by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluation.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the award of a compensable evaluation for the Veteran's left ear hearing loss.  Both the November 2009 and August 2010 VA examiners indicated that the Veteran's audiological results were unreliable for rating purposes and explained the inconsistencies in the results.  In this regard, the VA examiner in November 2009 found that audiological test results unreliable despite repeated reinstruction.  Puretone averages were not in agreement with speech reception thresholds, particularly in the left ear.  Responses were inconsistent on repeated testing.  Puretone test results, as well as recognition scores, were poor and did not appear consistent with demonstrated communication ability.  Results suggested a non-organic hearing component.  

Similarly, the VA examiner in August 2010 found that audiological test results were unreliable despite repeated attempts and reinstruction, and were therefore not reported.  The examiner found that test results were strongly suggestive of a non-organic hearing loss/hearing loss component.  There was variability in responses to puretone of up to 20 decibels with retest, more than could be expected from retest variability.  Puretone averages were not in agreement with speech reception thresholds, and a number of "1/2 spondees" were obtained, typical of non-organic hearing loss.  A positive Stenger was obtained at 3000 Hertz on the left side, and the very poor speech recognition scores were inconsistent with demonstrated communication ability.  Significantly, both examiners reported that audiometric testing results were inconsistent with demonstrated communication ability.  Specifically, the VA examiner in August 2010 indicated that the Veteran was able to communicate well and converse easily at normal conversation levels without the use of hearing aids.  

The Board points out that the two examinations were conducted by different examiners and each came to the same conclusion, that the Veteran's results were unreliable and too inconsistent for rating purposes. 

The medical examinations in this case were ordered in conjunction with a claim for an increased rating and were necessary to properly adjudicate the Veteran's case.  The Board notes it is unclear whether the VA audiological test results were unreliable due to the behavior of the Veteran in not cooperating with the tests, and the Veteran's cooperation is crucial to the fair and thorough adjudication of this claim.  Nonetheless, the fact remains that there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than a noncompensable evaluation during the appeal period because there are no competent or reliable records upon which the Board may base an increase.  A new VA examination is not warranted because the Veteran had been afforded several examinations and none have produced reliable results.  There is no indication that an additional VA examination would produce a report that would be consistent and reliable. 

The Board notes that the Veteran has argued that his left ear hearing loss is 
more severe than is reflected by his noncompensable evaluation, and the Board appreciates the Veteran's March 2010 testimony regarding the impact his left ear hearing loss has on his life.  However, although the Veteran, as a layperson, is competent to attest to the presence of symptoms of hearing loss, he is not able to provide competent evidence as to the measured level of his hearing loss to support 
a higher disability rating, as such matter requires audiometric testing.  The assignment of disability ratings for hearing impairment are arrived at by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann, supra.  Accordingly, entitlement to a compensable rating for left ear hearing loss is denied.

As a final matter, the Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms, which have not been shown.  Thus, the Board finds his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In sum, based on the evidence of record, entitlement to an initial compensable evaluation for left ear hearing loss is not warranted.  As the preponderance of the evidence is otherwise against the Veteran's claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Posttraumatic stress disorder

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evaluation, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, the veteran's lay testimony may establish the occurrence of the claimed in-service stressor.  Id.

In this case, the Veteran's service personnel records reflect that he received a Combat Action Ribbon.  Thus, a combat stressor is conceded.  

The Veteran was afforded a VA examination September 2006.  It was noted that the Veteran has not received any mental health treatment.  Following a thorough VA examination, the examiner noted that the Veteran suffered from no Axis I or II diagnoses.  

There is no evidence in the file, including private treatment records dated in 2007 and 2008 that reflect a diagnosis of or treatment for any psychiatric disorder.  In January 2010, the Veteran reiterated that he was exposed to stressors during service and indicated that additional information including medical evidence would follow.  However, no additional evidence showing PTSD or any other psychiatric diagnosis was provided.  During his hearing, he indicated that he has not sought treatment for PTSD.  In October 2010 the Veteran submitted a form indicating he had no further evidence to submit.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

As the record fails to establish that the Veteran is diagnosed with PTSD or any other psychiatric disorder, there is no basis upon which this claim may be granted.  Accordingly, service connection for PTSD is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for chronic headaches is denied.

Service connection for hypertension is denied. 

Service connection for residuals of back injury is denied. 

Service connection for right ear hearing loss is denied. 

An initial compensable disability rating for left ear hearing loss is denied.

Service connection for PTSD is denied.


REMAND

The Board finds additional development is required before the issues of entitlement to service connection for a right shoulder disability and a bilateral knee disorder may be adjudicated.  

The Veteran contends that he developed bilateral knee pain and episodic right shoulder pain in service, to include as due to wear and tear from physical activity during his military career which expanded for a little over three decades.  

The Veteran's service treatment records reflect that he was seen in March 1984 for left knee abrasions sustained in a motor vehicle accident.  In October 1992, he had treatment for right knee pain with onset while playing tennis.  The clinician's assessment was medial collateral ligament strain.  His service treatment records also reflect complaints of right shoulder pain on several occasions. 

Pursuant to the Board's remand directives, the Veteran underwent a VA joints examination in August 2010.  The Veteran reported onset of pain in the knees and right shoulder in service.  He described flare-up of symptoms aggravated by cold weather and overuse.  Examination of the knees and right shoulder showed swelling, stiffness, and decreased speed of joint motion, with no other abnormalities noted.  Accordingly, the examiner found no objective evidence of pathology of the right knee, left knee, or right shoulder joints, and no diagnoses were rendered.  However, it is apparent that the examiner relied on right shoulder x-rays performed in April 1990, without ordering contemporaneous diagnostic studies of the knees or right shoulder.  In light of the Veteran's many years of service, the service treatment records showing treatment for bilateral knee and right shoulder complaints, and the current examination findings of swelling, stiffness, and pain, the Board finds that an examination that includes contemporaneous diagnostic testing is necessary assess whether perhaps there is an underlying pathologic process to account for the Veteran's symptoms. 

Finally, since the claims file is being returned it should also be updated to include recent relevant VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Also, the Veteran should be requested to provide any outstanding private medical records or authorize VA to obtain the records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his knees and right shoulder.  After securing any necessary releases, the RO/AMC should request any records identified that are not duplicates of those already contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

In addition, obtain all relevant ongoing VA treatment records dating since July 2012.  All attempts to obtain these records must be documented in the claims file.

2.  Schedule the Veteran for a VA joints examination to determine whether the Veteran suffers from any current disabilities of the right knee, left knee, and right shoulder and if so, whether any such disorders are related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies, to include 
x-ray studies, should be conducted and the results reported.  After examining the Veteran and reviewing the claims file, the examiner should provide diagnoses for any current disabilities affecting the right knee, left knee, or right shoulder.  With respect to each current knee or right shoulder disability diagnosed, the examiner should express an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability is causally related to events during service, including knee injuries and right shoulder complaints recorded during service.  The examiner should explain the bases for the conclusions reached.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


